Citation Nr: 1008689	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-06 748	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to secondary service connection for a 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to January 
1986.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2004 rating action that denied secondary 
service connection for a gastrointestinal disorder.

In June 2006, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decisions of February 2007 and June 2009, the Board, in 
pertinent part, remanded the issue on appeal to the RO for 
further development of the evidence and for due process 
development.

In October 2009 written argument, the Veteran appears to be 
raising the issue of an initial rating in excess of 10% for 
lumbar disc disease.  That issue has not been adjudicated by 
the RO and is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claim on appeal has not been 
accomplished.

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In June 2009, the Board remanded this case to the RO afford 
the Veteran a special VA gastrointestinal examination by a 
physician and to obtain medical opinions, accompanied by a 
discussion of the clinical evidence on file, and a clear 
explanation of the reasons and bases for the opinions 
provided.  Appellate review discloses that, although the 
Veteran was afforded a VA examination in July 2009, it was 
not conducted by a physician with an expertise in 
gastrointestinal disorders, as directed by the Board, but 
instead by a nurse practitioner, and the examiner failed to 
opine on the issue of whether ingestion of medication 
prescribed for any service-connected orthopedic disability 
over the years aggravated any non-service-connected 
gastrointestinal disorder.  Under the applicable criteria, 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  See also 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), holds that 38 C.F.R. 
§ 3.310(a) authorizes a grant of service connection not only 
for disability caused by a service-connected disability, but 
for the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected one.  

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  Inadequate medical evaluation frustrates judicial 
review.  Hicks v. Brown,  8 Vet. App. 417, 422 (1995).  

Findings with respect to the matter of additional 
gastrointestinal disability resulting from aggravation of 
that non-service-connected disorder by service-connected low 
back and knee disabilities or medication prescribed for their 
management being needed to resolve the claim for secondary 
service connection for a gastrointestinal disorder on appeal, 
the Board finds that due process of law requires that this 
case must thus be remanded to the RO to obtain a special VA 
gastrointestinal examination by a physician that addresses 
this matter.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.   § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the Veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to him by the VA 
medical facility at which it was to have been conducted.

On remand, the RO should also obtain copies of all records of 
treatment and evaluation of the Veteran for low back, knee, 
and gastrointestinal disabilities at the Cleveland, Ohio VA 
Medical Center (VAMC) (Wade Park) from August 2009 to the 
present time.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the 
Cleveland, Ohio VAMC (Wade Park) copies 
of all records of treatment and 
evaluation of the Veteran for low back, 
knee, and gastrointestinal disability 
from August 2009 to the present time.  In 
requesting these records, the RO should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder. 

2.  After the abovementioned medical 
records have been obtained, the RO should 
afford the Veteran a special VA 
gastrointestinal examination by a 
physician to determine the nature and 
etiology of any current gastrointestinal 
disorder.  The entire claims folder must 
be made available to the physician 
designated to examine the Veteran, and 
the examination report must include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examining physician should render an 
opinion for the record as to whether it 
is at least as likely as not (i.e., there 
is at least a 50% probability), or not at 
least as likely as not (i.e., there is 
less than a 50% probability) that any 
currently-diagnosed gastrointestinal 
disorder was caused or has been 
aggravated by the veteran's service-
connected low back and knee disabilities 
or medications prescribed for their 
management over the years.  If 
aggravation of any non-service-connected 
gastrointestinal disorder by a service-
connected low back or knee disability or 
medications prescribed for its management 
is found, the doctor should attempt to 
quantify the degree of additional 
gastrointestinal disability resulting 
from the aggravation.  In reaching his 
opinion, the physician should review and 
address the medical evidence of record, 
to specifically include a May 2008 VA 
physician's assistant's report and a July 
2009 VA nurse practitioner's report.

The doctor should set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

3.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

